Dear Captain Delesdernier:
This office is in receipt of your opinion request concerning whether or not Attorney General Opinion 89-153 remains our interpretation of existing law. The author of Opinion 89-153 concluded that state river pilots are exempt from local jury duty while performing pilot duties.
It remains the opinion of this office that river port pilots, while engaged in the performance of official duties, retain an exemption from jury duty.  Rule 25, Section 2(a) of the Louisiana Supreme Court Rules provides:
     "This court finds that the exemption of the following groups or occupational classes is in the public interest and, accordingly, members of such classes are exempt from jury service:
*  *  *
     Public officers in the executive, legislative, or judicial branches of the Government of the United States, or the State, or any subdivision thereof, who are actively engaged in the performance of official duties. . . ."  (Emphasis added).
It remains the opinion of this office that state river port pilots are exempt from jury duty while engaged in the performance of their official duties. Enclosed is a copy of Opinion 89-153; we refer you to that opinion for a more thorough examination of the law governing this issue.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0282E